Citation Nr: 0115407	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  99-01 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound to the right hand, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound to the left foot, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.   The veteran has occupational and social impairment with 
depression, difficulty managing anger, irritability, sleep 
disturbance and anxiety with a resulting difficulty in 
establishing and maintaining effective work and social 
relationships due to symptoms of post-traumatic stress 
disorder.

3. The veteran has moderate limitation of motion in his right 
hand.

4.  The veteran has moderate limitation of function in his 
left foot.


CONCLUSIONS OF LAW

1.   The criteria for a 50 percent disability evaluation for 
post-traumatic stress disorder have been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.16, 4.125-4.130, Diagnostic Code 9411 
(2000).

2.  The criteria for a disability evaluation in excess of 10 
percent for the residuals of a gunshot wound to the right 
hand have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.16, 
4.40, 4.45, 4.73, Diagnostic Code 5309 (2000).

3.  The criteria for a disability evaluation in excess of 10 
percent for the residuals of a gunshot wound to the left foot 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.16, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Code 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of 
these claims and duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
these claims under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue 
of the Statement of the Case and Supplemental Statements of 
the Case issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the veteran's claims.  The veteran was afforded 
VA examinations and the RO made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  In 
fact, it appears that all evidence identified by the veteran 
relative to these claims has been obtained and associated 
with the claims folder.  The veteran was also given the 
opportunity to appear and testify before both a RO Hearing 
Officer and a member of the Board to advance any and all 
arguments in favor of his claims.

Disability evaluations are determined by the application of 
the Schedule of Ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disabilities 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

I.  Post-traumatic Stress Disorder

In February 1995, service connection for post-traumatic 
stress disorder (PTSD) was granted and a 10 percent 
disability evaluation assigned.  Following a psychiatric 
hospitalization in early 1995 due to an exacerbation in PTSD 
symptoms, the veteran's disability evaluation was increased 
to 30 percent.  In March 1998, the veteran requested that 
his disability evaluation be increased again as his 
nightmares had increased to four to six times per week, 
flashbacks had increased to nine to ten times per week, and 
he had been thinking about committing suicide about twice 
per week.

The veteran's treatment records show that he participates in 
psychotherapy at the VA on a regular basis and is seen on an 
as needed basis when he feels that his anger is out of 
control.  The veteran's main difficulty appears to be 
handling work stresses and, particularly, the criticism of 
his superiors.  He has reported on numerous occasions that 
he had been thinking about hurting his superior because of 
an inability to handle his anger.  Although the veteran has 
not resorted to physical violence in the workplace, he has 
lost several jobs because of his outbursts.  During the 
approximate period from November 1998 to April 1999, he was 
seen for therapy on a more frequent basis, often once a week 
or more frequently.

The veteran's treatment records show that he complains of 
anger, insomnia, depression, aggressive thoughts, 
irritability, periods of agitation, intrusive thoughts, 
images of violence, and hypervigilance.  He has periods when 
he is very productive in his work and home life as he 
reports enjoying his work and supervision of others, rearing 
his children and performing community services.  The times 
his symptoms are exacerbated appear to be related to 
increased stresses in his life, including confrontations 
with his superiors at work.  

Although the veteran's employers have reported that he has 
missed time from work due to treatment for PTSD, on the 
whole the veteran has maintained employment on a regular 
basis.  He is married and rears three sons.  The veteran 
reports that he does not have any friends, but his treatment 
records reveal that he has had work friends and an 
understanding relationship with his wife.  He also 
participates in stress management classes, including 
physical activities such as Tai Chi, in order to find ways 
to deal with his anger.

The veteran's treating psychiatrist has reported on several 
occasions that the veteran requires continued treatment for 
his symptoms of PTSD.  In November 1998, the treating 
psychiatrist reported that even though the veteran required 
continued treatment, he was capable of completing graduate 
level education courses as well as functioning in the 
position of a quality assurance manager.  In October 1999, 
the psychiatrist reported that the veteran experienced mood 
instability and hyperactivity.  And, in February 2001, the 
psychiatrist reported that the veteran had significant 
problems in his personal life and ability to function in his 
job due to increased symptoms of PTSD.  A Global Assessment 
of Functioning score of 50 was assigned.

The veteran appeared and testified before an RO Hearing 
Officer in April 1999, and before the Board in a video 
conference hearing in February 2001.  He maintained in both 
hearings that he experienced depression on a regular basis, 
mood swings and crying spells, irritability, angry 
outbursts, anxiety, paranoia, and nightmares.  The veteran 
testified that he had not followed through with his thoughts 
of suicide because he had children to rear.  He stated that 
he felt angry and out of control about fifteen to twenty 
times over the six months preceding the February 2001 
hearing, but had continued to participate in his treatment 
at the VA as he believed it helped him step back and handle 
his anger issues.

In February 2001, the veteran was terminated from the 
employment that he had held since January 2000.  The 
employer cited an inability to accurately complete reports 
and respond to customer complaints, but the veteran avers 
that he was having unfounded difficulty with his superior.  
The veteran fully acknowledges, however, that his angry 
outbursts make it difficult for him to maintain employment.  
He submitted an October 2000 employee performance report 
which reflects marginal job performance.  Specifically noted 
were numerous outbursts, due to anger and frustration, with 
peers and a receptionist and a deteriorating working 
relationship with engineers and supervisors.

Given the evidence as outlined above, the Board must look to 
the Schedule of Ratings to determine the appropriate 
disability evaluation.  Diagnostic Code 9411 of 38 C.F.R. 
§ 4.130 sets forth the criteria for evaluating PTSD using 
Diagnostic Code 9440.  The general rating formula for mental 
disorders is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)........30 percent

Based on the above, the Board finds that the veteran's 
symptoms most closely agree with the criteria for a 50 
percent evaluation.  Specifically, the veteran generally gets 
along with his family, community members, and co-workers.  He 
occasionally experiences a depressed mood, anxiety, 
suspiciousness in the form of paranoia, panic attacks when in 
crowds, and insomnia due to periodic nightmares.  There are 
no reports of the veteran having difficulty grooming himself 
or performing any other self-help activities, nor are there 
allegations of memory loss other than blocking out events 
that occurred during military service.  The veteran has 
maintained that he would like to further his education and 
there is nothing in the record to suggest that he would be 
incapable of understanding complex commands or remembering to 
complete tasks.  The veteran's judgment is deemed to be good 
as he handles his own affairs and has made advances in his 
ability to handle his symptoms of PTSD.  There is no evidence 
of a decreased ability to use abstract thinking.  
Nevertheless, the record reflects that the veteran's 
inability to manage his anger, despite intense treatment with 
therapy and medication, has significantly impacted his job 
performance and, indeed, even his employment itself.  While 
there is no indication that he has an inability to adapt to 
stressful circumstances and an inability to establish and 
maintain effective relationships, which would equate with a 
70 percent evaluation, his job performance is more than 
occasionally affected and his PTSD symptoms overall reflect a 
long-standing difficulty establishing and maintaining 
effective relationships.  Therefore, the Board finds that the 
preponderance of the evidence supports a 50 percent 
evaluation for the veteran's PTSD.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1) (2000).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected PTSD has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization beyond that which has been discussed herein 
so as to render impractical the application of the regular 
rating schedule standards.  Indeed, the 50 percent evaluation 
assigned herein contemplates difficulty with employment.  In 
the absence of such factors, the Board finds that the 
criteria for assignment of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


II.  Residuals of a Gunshot Wound
to the Right Hand

The veteran was granted service connection for the residuals 
of a gunshot wound to the right hand in a rating decision 
dated in January 1972.  A noncompensable evaluation was 
assigned at that time, but increased to 10 percent in May 
1995 following complaints of pain and limitation in the hand.  
In March 1998, the veteran requested that his evaluation be 
increased again as the pain and limitation in the right hand 
had increased.

The veteran reports that he does not participate in any 
treatment for his hand.  He is prescribed pain medication to 
be used on an as needed basis and a private physician 
reported in December 1999 that the veteran continued to 
complain of pain in his right hand as a result of being shot 
in the hand during the Vietnam Conflict.

In April 1998, the veteran underwent VA examination and 
related having limitation in the right hand.  Upon 
examination, there was no evidence of residual scaring, but 
the veteran reported tenderness and soreness over the fifth 
finger of the right hand.  Although the veteran did not move 
his fifth finger when making a fist and asserted that he 
could not touch his thumb to his fifth finger, passively he 
had excellent motion.  X-rays showed an old healed fracture 
of the fifth right metacarpal bone.

The veteran appeared and testified before an RO Hearing 
Officer in April 1999, and before the Board in a video 
conference hearing in February 2001.  He maintained that he 
could not touch his right thumb to his fifth finger and that 
he had difficulty grasping a writing utensil.  The veteran 
testified that he had occasional pain and tenderness in his 
right hand and took pain medication as needed.  He stated 
that he did not participate in regular treatment and used a 
computer for his writing needs.  The veteran testified that 
he needed assistance performing handy work around the house 
as he could not hold onto a hammer, and that he made a 
conscious effort to use his left hand.

Given the evidence as outlined above, the Board must look to 
the Schedule of Ratings to determine the appropriate 
disability evaluation.  Diagnostic Code 5309 sets forth the 
criteria for evaluating loss of function in muscle group IX, 
found in the hand.  It is noted in that Diagnostic Code that 
isolated muscle injuries are rare in the hand because it is 
so compact a structure.  As such, rating of hand injuries is 
to be done by limitation of motion, with a minimum of 10 
percent assigned for loss of motion.  Diagnostic Codes 5216 
through 5227 of 38 C.F.R. § 4.71a set forth criteria for 
evaluating limitation of motion in the hands when ankylosis 
is found, but there is no evidence of ankylosis in the 
instant case.  Therefore, Diagnostic Codes 5307 and 5308 
found in 38 C.F.R. § 4.73 must be considered, both of which 
assign ratings of 10 percent for moderate loss of function in 
the dominant hand, 20 percent for moderately severe loss of 
function in the dominant hand, and 30 percent for severe loss 
of function in the dominant hand.

Based on the evidence of record, the Board finds that the 
veteran has a moderate loss of function in his right, 
dominant hand.  Thus, the 10 percent evaluation assigned is 
accurate under Diagnostic Codes 5307 and 5308 as well as 
under 5309 which assigns a minimum of 10 percent for loss of 
motion.  Although the veteran is unable to touch his right 
thumb to his fifth finger, there is no objective evidence to 
suggest that he has a moderately severe limitation of 
function in the entire right hand.  Specifically, the veteran 
is capable of performing his activities of daily living and 
does not appear to be more than moderately limited by his 
right hand disability.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by the veteran.  In 
accordance therewith, the veteran's reports of pain were 
considered when making the above determination.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1) (2000).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected right hand gunshot wound residuals have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
which has been discussed herein so as to render impractical 
the application of the regular rating schedule standards.  In 
the absence of such factors, the Board finds that the 
criteria for assignment of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


III.  Residuals of a Gunshot Wound
to the Left Foot

The veteran was granted service connection for the residuals 
of a gunshot wound to the left foot in a rating decision 
dated in January 1972.  A noncompensable evaluation was 
assigned at that time, but increased to 10 percent in May 
1995 following complaints of pain and limitation in the foot.  
In March 1998, the veteran requested that his evaluation be 
increased again as the pain and limitation in the left foot 
had increased.

The veteran reports that he does not participate in any 
treatment for his foot, but is prescribed pain medication to 
be used on an as needed basis.  A private physician reported 
in December 1999 that the veteran continued to complain of 
pain in his left foot as a result of being shot during the 
Vietnam Conflict.

In April 1998, the veteran underwent VA examination and 
related having pain and tenderness in the left foot, somewhat 
associated with changes in the weather.  He stated that he 
used a cane as needed.  Upon examination, there were no 
visual wounds, but the veteran reported tenderness over the 
fifth toe of the left foot.  He would not raise up onto his 
toes, but was able to rise on his heels without difficulty.  
The veteran used a cane and had an antalgic gait.  X-rays 
showed no significant bone or joint abnormality in the left 
foot. 

The veteran appeared and testified before an RO Hearing 
Officer in April 1999, and before the Board in a video 
conference hearing in February 2001.  He maintained that he 
required an oversized shoe to limit the pain in his left 
foot, but had occasional soreness somewhat associated with 
changes in weather.  The veteran testified that he did not 
participate in any regular treatment, but took pain 
medication as needed.  He stated that he could not climb 
stairs on a regular basis without experiencing pain in his 
left foot.

Given the evidence as outlined above, the Board must look to 
the Schedule of Ratings to determine the appropriate 
disability evaluation.  Diagnostic Code 5284 sets out the 
criteria for evaluating foot injuries.  Specifically, a 10 
percent evaluation is assigned for moderate injuries, a 20 
percent evaluation is assigned for moderately severe 
injuries, and a 30 percent evaluation is assigned for severe 
injuries.

Based on the evidence of record, the Board finds that the 
veteran has a moderate injury of the left foot.  Thus, the 
assignment of a 10 percent disability evaluation is 
appropriate.  The veteran is no more than moderately limited 
in his activities of daily living by the soreness in his foot 
as he has only related limiting his use of stairs and 
prolonged standing.  Accordingly, the Board finds that the 
evidence of record does not support a finding of moderately 
severe limitation.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by the veteran.  In 
accordance therewith, the veteran's reports of pain were 
considered when making the above determination.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1) (2000).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected left foot gunshot wound residuals have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
which has been discussed herein so as to render impractical 
the application of the regular rating schedule standards.  In 
the absence of such factors, the Board finds that the 
criteria for assignment of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


V.  Summary

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  Consequently, the 
Board finds that the evaluations assigned in this decision 
adequately reflect the clinically established impairments 
experienced by the veteran.  Accordingly, it must be 
concluded that the evidence as a whole does not warrant a 
disability evaluation in excess of 30 percent for the 
veteran's PTSD, a disability evaluation in excess of 10 
percent for his residuals of a gunshot wound to the right 
hand, or a disability evaluation in excess of 10 percent for 
his residuals of a gunshot wound to the left foot.




ORDER

The criteria for a 50 percent evaluation for post-traumatic 
stress disorder having been met, this appeal is allowed, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

The criteria for an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the right hand having not 
been met, this appeal is denied.

The criteria for an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left hand having not been 
met, this appeal is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

